Citation Nr: 1820156	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-37 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an essential tremor.

2. Entitlement to service connection for an essential tremor, to include as secondary to herbicide agent exposure.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for colon cancer.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition.

5. Entitlement to service connection for a skin condition (claimed as tinea unguium and skin cancer,) to include as secondary to herbicide agent exposure. 



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, G.H., and R.H.


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1965 to January 1967, to include service in the Republic of Vietnam. 

These matters comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that declined to reopen the Veteran's claims for service connection for an essential tremor, colon cancer, and a skin condition as it found that the evidence submitted was not new and material.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2018.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for a detached retina has been raised by the record in a January 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In an August 2008 decision, the AOJ denied the Veteran's claim for service connection for an essential tremor and colon cancer.  Although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

2. The evidence pertaining to the Veteran's essential tremor disability submitted subsequent to the August 2008 AOJ denial is not cumulative or redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3. Resolving all doubt in his favor, the Veteran has a current diagnosis of an essential tremor related to his military service.

4. The evidence pertaining to the Veteran's colon cancer submitted subsequent to the August 2008 AOJ denial is cumulative of that at the time of the prior final denial, does not raise a reasonable possibility of substantiating the claim, and is not new and material. 

5. In a May 1999 Board decision, the Veteran's claim for service connection for a skin condition was denied.  Although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

6. The evidence pertaining to the Veteran's skin condition submitted subsequent to the May 1999 Board decision is not cumulative or redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The AOJ's August 2008 denial of the claim for service connection for an essential tremor and colon cancer is final.  38 U.S.C. § 7105(2012); 38 C.F.R. §§ 3.104; 20.302, 20.1103 (2017).

2. As additional evidence received since the AOJ's August 2008 denial is new and material, the criteria for reopening the claim for service connection for an essential tremor are met.  38 U.S.C. §§ 1110, 5100, 5102, 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.156, 3.159 (2017).

3. The criteria for service connection for an essential tremor are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. New and material evidence has not been submitted sufficient to reopen a claim of service connection for colon cancer.  38 U.S.C. §§ 1110, 5100, 5102, 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.156, 3.159 (2017).

5. The May 1999 Board decision denying the claim for service connection for a skin disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104; 20.302, 20.1103 (2017).

6. As additional evidence received since the May 1999 Board denial is new and material, the criteria for reopening the claim for service connection for a skin condition are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, no notice or duty to assist deficiencies have been alleged by the Veteran or his representative.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.")  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material Evidence 

      Pertinent Law and Regulations

Rating actions are final and binding based on evidence on file at the time a claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  A claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Id.   

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996). Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Regardless of the determination reached by the AOJ, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

      Analysis

	Essential tumor

The Veteran's most recent service connection claim for an essential tremor was denied in an August 2008 rating decision.  The Veteran was notified of the outcome in letter dated the same month, and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of that decision.  Thus, the August 2008 rating decision became final with regard to an essential tremor disability.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b); 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108. 

At the time of the August 2008 rating decision, the evidence of record consisted of the Veteran's service and VA treatment records, VA examinations, and the Veteran's lay statements. 

The evidence received since the prior final denial of August 2008 includes additional Veteran lay statements, VA treatment records, and a March 2018 VA medical opinion addressing nexus.

The Board finds that the above-described evidence provides a basis for reopening the Veteran's claim for service connection for an essential tremor.  At the time of the prior August 2008 AOJ denial, the evidence of record did not contain a medical opinion addressing any relation between his diagnosed essential tremor disability and his active duty service.  The newly submitted evidence, specifically the March 2018 VA medical opinion, addresses whether a nexus exists between the Veteran's essential tremor and his active duty service.  

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the August 2008 denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the diagnosis and etiology of the claimed disability for which service connection is under consideration.  The Board finds that such evidence raises a reasonable possibility of substantiating the Veteran's service connection claim.  See Shade, supra.

Under these circumstances, the Board concludes that the criteria for reopening the Veteran's claim for service connection for an essential tremor are met.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.
	Colon Cancer

The Veteran's most recent service connection claim for colon cancer was denied in an August 2008 rating decision.  The Veteran was notified of the outcome in letter dated the same month, and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of that decision.  Thus, the August 2008 rating decision became final with regard to colon cancer.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b); 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108. 

At the time of the August 2008 rating decision, the evidence of record consisted of the Veteran's service and VA treatment records, VA examinations, and the Veteran's lay statements. 

The evidence received since the prior final denial of August 2008 includes additional Veteran lay statements and VA treatment records.

The Board finds that the Veteran has not submitted new evidence relevant to his colon cancer claim since he requested the claim be reopened.  The Veteran's claim was denied because the evidence of record did not show a nexus, or link, between the current disability and the asserted in-service injury of exposure to herbicide agents.  Additional lay statements and VA treatment records have been associated with the claims file; however, the evidence submitted is duplicative of evidence already in the claims file.  Additionally, none of the evidence submitted purports to provide a nexus between the Veteran's colon cancer and active duty-service.  As such, the Board finds that there is not new evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for colon cancer.  See Shade, 24 Vet. App. at 117-18.  

Under these circumstances, the Board concludes that the criteria for reopening the Veteran's claim for service connection for a colon cancer are not met.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

	Skin Condition

A Board decision is final unless the Chairman of the Board orders reconsideration. See 38 U.S.C. §§ 7103 (a), 7104; 38 C.F.R. § 20.1100(a).  The Board denied the Veteran's claim for a skin condition in a May 1999 decision.  The Veteran did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court), and it became final.  See 38 U.S.C. §§ 7104, 7266.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108. 

At the time of the May 1999 Board decision, the evidence of record consisted of the Veteran's service and VA treatment records, VA examinations, and the Veteran's lay statements. 

The evidence received since the prior final denial of May 1999 includes additional Veteran lay statements and VA treatment records, including a diagnosis of skin cancer and the appearance of additional crusty lesions on the Veteran's face.  See July 2006 VA Surgery Nursing Outpatient Note; see also December 2008 VA Primary Care Attending Note.

The Board finds that the above-described evidence provides a basis for reopening the Veteran's claim for service connection for a skin condition.  At the time of the April 2016 Board Decision, the evidence of record did not contain a diagnosis of skin cancer and a reoccurrence of crusty lesions on the Veteran's face.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Thus, the Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the May 1999 denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, based upon the low threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim, the Board finds that this evidence is "material" in that it relates to the additional diagnoses of the claimed disability for which service connection is under consideration.  The Board finds that such evidence raises a reasonable possibility of substantiating the Veteran's service connection claim.  See Shade, supra.

Under these circumstances, the Board concludes that the criteria for reopening the Veteran's claim for service connection for a skin disability are met.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

III. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Analysis

A review of the record reveals that the Veteran has been diagnosed with a severe essential tremor.  See August 2015 VA Neurology Outpatient Note; see also December 2013 VA Neurology Outpatient Note.

The Veteran asserts that his essential tremor disability is due to exposure to herbicide agents while serving in the Republic of Vietnam during active military service.  While an essential tremor is not one of the diseases for which service connection may be granted on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(e), 3.313, direct service connection may be warranted if a nexus, or link, between the current disability and service exists.  

The Board finds that a preponderance of the evidence supports the Veteran's claim for service connection for an essential tremor.  In March 2018, the Veteran submitted a medical opinion from his treating practitioner at the VA Medical Center (VAMC) Atlanta.  The opinion stated that the Veteran was followed by the neurology department at VAMC Atlanta for the diagnosis of an essential tremor.  It reported that the Veteran had tried various medications and had deep brain surgery in 2010, and was still having problems with his tremor that affected his activities of daily living.  The Veteran reported that he was exposed to herbicide agents (mainly Agent Orange) while serving in Vietnam in 1965 and 1966.  The practitioner opined that it was at least as likely as not that Agent Orange contributed to the Veteran's essential tremor disability.

Therefore, the Board concludes that the Veteran's essential tremor disability is causally related to his military service, and service connection is warranted



ORDER

As new and material evidence to reopen the claim for service connection for an essential tremor has been received, to this limited extent, the appeal is granted.

Service connection for an essential tremor is granted.

New and material evidence has not been received to reopen a claim of entitlement to service connection for colon cancer.  The request to reopen this claim is denied.

As new and material evidence to reopen the claim for service connection for a skin condition (claimed as tinea unguium and skin cancer) has been received, to this limited extent, the appeal is granted.


REMAND

The Veteran asserts that his skin conditions, to include tinea unguium and skin cancer are due to exposure to herbicide agents while serving in the Republic of Vietnam.  See January 2013 Statement in Support of Claim.

As a layperson, the Veteran is not competent to establish by his own opinion that his current skin conditions are a result of exposure to herbicide agents.  The Board finds that the evidence is sufficient to meet the low threshold for when an examination is necessary outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), and triggers the Secretary's duty to assist by providing an examination (and nexus opinion). Consequently, a remand for such examination is necessary.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.

2. Schedule the Veteran for VA examination by an examiner with appropriate expertise to determine the nature of his skin conditions.

The contents of the electronic claim files, to include a copy of this Remand, are to be made available to the designated examiner for review.  The examiner is to note in the medical report that this action has been accomplished.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner is asked to provide a response to the following:

(a) The examiner should identify each skin condition found at any time during the appeal period (from April 1994.) 

(b) Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that any skin condition(s) began in service, or is otherwise related to his period of active duty service, to include as due to exposure to herbicide agents.  If no current skin condition has existed at any time since April 1994, this should be made clear.

The examiner is asked to provide a complete a rationale for all opinions offered.

3. After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


